Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 03/10/2021, Audrey Parker requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 06-0916 the required fee of $ 200.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A manufacturing method of a unit cell of a fuel cell,
comprising:
preparing a membrane-electrode-gas diffusion layer assembly including:
an electrolyte membrane;
a first catalyst layer formed on one surface of the electrolyte
membrane so as to expose a peripheral region of the one
surface of the electrolyte membrane;
a second catalyst layer formed on another surface of the electrolyte
membrane;

expose the peripheral region; and
a second gas diffusion layer joined to the second catalyst layer;
preparing a frame member that has ultraviolet transparency and that is 
	made of resin, the frame member including:
an outer peripheral edge larger than the electrolyte membrane;
an inner peripheral edge smaller than the electrolyte membrane 
	and larger than the first gas diffusion layer; and
a curved portion positioned between the outer peripheral edge and
the inner peripheral edge, and defined by a convex surface
protruding from one surface of the frame member and by a
concave surface concaved from another surface of the frame
member;
positioning the membrane-electrode-gas diffusion layer assembly, and a 
first part of the frame member between the curved portion and the outer peripheral edge, on a support base, wherein the positioning is performed by inserting a positioning pin formed on the support base into a positioning hole formed in the frame member;
after the positioning of the membrane-electrode-gas diffusion layer
assembly and the first part of the frame member on the support base, bringing the inner peripheral edge of the frame member into contact with the first gas diffusion layer by pushing the convex surface and by deforming the curved portion while the positioning pin is inserted into the positioning hole, in a state where the another surface of the frame member is in contact with the peripheral region through an adhesive bond that is an ultraviolet curable resin; and
joining the frame member and the membrane-electrode-gas diffusion layer
assembly with the adhesive bond by irradiating ultraviolet to the adhesive bond through the frame member, in a state where the inner peripheral edge of the frame member is in contact with the first gas diffusion layer.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
VAN DYKE (US 2016/0087299 A1) – VAN DYKE teaches a process for manufacturing membrane electrode units (abstract).  Included are steps of placing a base having holes for alignment arranged, placing pins in the holes, placing a polymer sheet with matching aliment holes on the tray, placing a gas diffusion layer, placing a gasket with matching alignment holes, and pressing the structure (paragraphs 0024-0042).  In step q) the alignment tooling pins are removed from the alignment tooling holes so that the arrangement is ready for pressing (paragraph 0236).  In step r) the arrangement is then pressed (paragraph 0237).  
On page 9 of Applicant Arguments/Remarks Applicant argues that there is no reason or motivation to incorporate the claimed “positioning hole” and “positioning pin” into the fuel cell assembly of KATSUNO, as these features may interfere with the 
The prior art of record does not explicitly teach or suggest the method as presently claimed, specifically not to perform the claimed pressing of the convex surface while the positioning pins are present as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722